Exhibit 10.100

 

Private & Confidential

 

 

 

Dated 22 April 2005

 

 

 

 

 

 

 

 

CROWN MEDIA INTERNATIONAL, LLC

(1)

 

 

 

 

and

 

 

 

 

 

JEFF HENRY

(2)

 

 

 

 

 

 

 

Compromise Agreement

 

 

--------------------------------------------------------------------------------


 

Contents

 

Clause

 

 

 

 

 

1

Definitions

 

 

 

 

2

Termination

 

 

 

 

3

Severance Payment

 

 

 

 

4

RSU Plan

 

 

 

 

5

Tax indemnity

 

 

 

 

6

Secrecy

 

 

 

 

7

Confidential Information

 

 

 

 

8

Company property

 

 

 

 

9

Breach of agreement

 

 

 

 

10

Compensation/damages payable to the Employee

 

 

 

 

11

Legal expenses

 

 

 

 

12

Settlement

 

 

 

 

13

Warranty

 

 

 

 

14

Compliance with Legislation

 

 

 

 

15

Miscellaneous

 

 

 

 

16

Whole agreement

 

 

 

 

Schedule 1 Certificate by Adviser

 

 

 

Schedule 2 Confidentiality

 

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated 26 April 2005 and is made

 

BETWEEN:

 

(1)                                  Crown Media International, LLC of 6430
South Fiddlers Green Circle, Greenwood Village, CO 80111, USA (the “Company”);
and

 

(2)                                  Jeff Henry of 9 Fairmile Lane, Cobham,
Surrey, United Kingdom KT1112DL (the “Employee”);

 

WHEREAS:

 

(A)                              Employee has an employment agreement with the
Company, dated 12 March 2004 as amended by a letter dated 9 July 2004, for his
services as Managing Director and Chief Executive of Crown Media International,
Europe, Middle East and Africa, as well as the Chief Executive of Crown
Entertainment Limited (“the Employment Contract”).

 

(B)                                The Employment Contract provides for
termination of the Employment Contract and Employee’s employment with the
Company in the event of the sale of Company by its parent, Crown Media Holdings,
Inc.

 

(C)                                The Company has been sold by Crown Media
Holdings, Inc. effective 26 April 2005 (the “Termination Date”) and,
accordingly, the Employment Contract and Employee’s employment with the Company
has been terminated on the Termination Date.

 

(D)                               The Employee and the Company have agreed to
compromise any claims arising from the Employment Contract and Employee’s
employment with the Company on the terms hereinafter provided.

 

(E)                                 The Company is entering into this agreement
for itself and as agent for all its Associated Companies and is duly authorised
on that behalf.

 

IT IS AGREED as follows:

 

1                                         Definitions

 

1.1                                 In this Agreement references to specific
clauses are references to clauses in this Agreement unless otherwise stated and:

 

“Associated Company” means an associated company (within the meaning of section
416(1) Income and Corporation Taxes Act 1988) of the Company.

 

“Employment” means the Employee’s employment with the Company, the terms of
which are set out in the Employment Contract.

 

3

--------------------------------------------------------------------------------


 

“Employment Contract” means the contract of employment more particularly
described in recital (A).

 

“PAYE Regulations” means the Income Tax (Employment) Regulations 1993 (as
amended, extended or replaced from time to time).

 

“RSU Agreements” mean the 2004 Restricted Stock Unit Agreement dated as of May
28, 2004 between Employee and Crown Media Holdings, Inc. and the Amended and
Restated Restricted Stock Unit Agreement between Employee and Crown Media
Holdings, Inc. dated as of May 29, 2004.

 

“Severance Payment” means the payment more particularly described in clause 3.1.

 

“Termination Date” means the date more particularly described in recital (C).

 

2                                         Termination

 

2.1                                 The Employee shall be paid any outstanding
salary which has accrued up to the Termination Date, less normal deductions.

 

3                                         Severance Payment

 

3.1                                 Subject to the Employee’s compliance with
his obligations under this Agreement and the Employment Contract, the Company
shall pay to the Employee and without admission of Liability the sum of £954,971
(the “Severance Payment”) to be paid free of tax subject to clauses 3.2 and 3.3
below, as compensation for his loss of employment. The Severance Payment is made
of the following elements:

 

3.1.1                        £767,597 which constitutes the present value of the
remaining salary which would have been payable to Employee under Paragraph 3(a)
of the Employment Agreement;

 

3.1.2                        £175,523 which constitutes the present value of the
remaining bonuses which would have been payable to Employee under Paragraph 3(b)
of the Employment Agreement.

 

3.1.3                        A payment of £11,851 for earned holiday pay.

 

The Severance Payment will be paid on or before 10 May 2005.

 

3.2                                 The Severance Payment shall be subject to
any deductions the Company is required by law to make. These will include
(without limitation) the income tax on the balance of the Severance Payment in
excess of £30,000 in accordance with PAYE Regulations and to the extent
applicable, primary Class 1 national insurance contributions.

 

3.3                                 Any further liability to tax on the
Severance Payment and on any other benefits provided to the Employee pursuant to
this Agreement shall be the Employee’s alone.

 

4

--------------------------------------------------------------------------------


 

4                                         RSU Plan

 

4.1           The Employee’s Restricted Stock Units shall be settled in
accordance with the provisions of the RSU Agreements.

 

5                                         Tax indemnity

 

5.1                                 The Company makes no warranty as to the
taxable status of the Severance Payment and accordingly the Employee undertakes
that if the Company or any of its Associated Companies is called upon to account
to the Inland Revenue for any income tax, national insurance contributions,
interest and/or penalties thereon arising in respect of the payments made and
benefits provided under this Agreement, other than the income tax deducted under
clause 3 (such income tax, national insurance contributions, interest and/or
penalties referred to in this Agreement as the “excess tax”), and if the Company
or any other company pays the excess tax to the Inland Revenue, the Employee
will, at the written request of such company and provided the Employee has
received notification of the amount due within 14 days of the Company becoming
aware of the claim, immediately pay to such company an amount equal to the
excess tax (on an after-tax basis).

 

6                                         Secrecy

 

6.1                                 The Employee undertakes that he will not,
whether directly or indirectly, make, publish or otherwise communicate any
disparaging or derogatory statements, whether in writing or otherwise,
concerning the Company or any of its Associated Companies or any of its or their
officers agents or employees. The Company undertakes that Crown Media Holdings,
Inc. and its then-current Associated Companies will not, whether directly or
indirectly, make, publish or otherwise communicate any disparaging or derogatory
statements, whether in writing or otherwise, concerning the Employee. Company
cannot assume responsibility for statements made by Company or entities that
become Associated Companies following any change of control of Company.

 

6.2                                 The Employee and Company agree to keep the
terms on which the Employment is terminated strictly confidential and agree not
to disclose, communicate or otherwise make public the same to anyone (save to
professional advisers, immediate family, relevant tax authorities and otherwise
as may be required to be disclosed by law).

 

7                                         Confidential information

 

7.1                                 The Employee undertakes to abide by the
confidentiality provisions set out at Schedule 2 to this Agreement, as well as
those in the Employment Contract.

 

5

--------------------------------------------------------------------------------


 

7.2                                 In consideration of the undertaking given by
the Employee at clause 7.1 above, the Company shall pay to the Employee the sum
of £100 subject to deductions for income tax and national insurance
contributions as required by law.

 

8                                         Company property

 

8.1                                 The Employee represents and confirms that he
has returned on or before the Termination Date to the Company all property,
equipment, records, correspondence, documents, files and other information
(whether originals, copies or extracts) belonging to the Company or any of its
Associated Companies and that he has not retained any copies. In addition the
Employee will provide the Company with all necessary information as will allow
such person as the Company may determine to access any computer equipment owned
by the Company or any Associated Company and used by the Employee.

 

9                                         Breach of agreement

 

9.1                                 The Employee further agrees that if, having
entered into this Agreement he materially breaches the provisions of clauses 6,
7 or 8 he will, without prejudice to clause 12 below and any other remedies that
the Company may have and which arise from such breach, forthwith:

 

9.1.1                        repay (or the Company will retain if not already at
that time already paid) the Severance Payment referred to at clause 3 to the
Company; and

 

9.1.2                        indemnify the Company against all costs (legal or
otherwise) incurred by the Company in recovering or seeking to recover the
Severance Payment from him.

 

10                                  Compensation/damages payable to the Employee

 

10.1                           Notwithstanding the provisions of this Agreement
in the event that the Company is ordered to pay any compensation or damages to
the Employee by an employment tribunal or civil court, the Employee agrees
forthwith to pay an equivalent sum to the Company or to repay the Severance
Payment referred to in clause 3, whichever is the lesser amount.

 

11                                  Legal expenses

 

11.1                           The Company shall on the production of a valid
VAT invoice certified to be a true copy addressed to the Employee but marked
payable by the Company pay to the Employee’s solicitors, up to a maximum sum of
£500 plus VAT in respect of the Employee’s legal expenses to the extent these
are incurred in connection with the termination of the Employment and/or relate
exclusively to the negotiation and preparation of this Agreement.

 

6

--------------------------------------------------------------------------------


 

12                                  Settlement

 

12.1                           The Employee acknowledges that he has carefully
considered the facts and circumstances relating to the Employment and the
termination thereof and agrees that he will not institute any proceedings or
complaints before an employment tribunal or court arising out of or in
connection with the Employment or its termination in respect of any of the
following specific claims.

 

12.1.1                  Any claim for wrongful dismissal or any other claim for
breach of contract (including any claim for a bonus);

 

12.1.2                  any claim for unfair dismissal under Part X of the
Employment Rights Act 1996;

 

12.1.3                  any claim for a statutory redundancy payment pursuant to
section 135 of the Employment Rights Act 1996;

 

12.1.4                  any claim arising out of contravention or alleged
contravention of Regulation 10 or Regulation 11 of the Transfer of Undertakings
(Protection of Employment) Regulations 1981;

 

12.1.5                  any claim under the Sex Discrimination Act 1975;

 

12.1.6                  any claim under the Equal Pay Act 1970;

 

12.1.7                  any claim under section 54 of the Race Relations Act
1976;

 

12.1.8                  any claim under the Disability Discrimination Act 1995;

 

12.1.9                  any claim under any provision of directly applicable
European law;

 

12.1.10            any claim under any provision of the Human Rights Act 1998;
and

 

12.1.11            any other claim whether at common law or statute.

 

12.2                           The Employee agrees that the terms of this
Agreement are in full and final settlement and any other claims whether at
common law or otherwise and in any jurisdiction in the world which he may have
against the Company or any Associated Company or its or their officers,
directors, employees, shareholders or agents arising out of or connected with
his Employment or its termination or the Employment Contract or its termination.
The Employee hereby agrees that, except for the sums and benefits referred to in
this Agreement and any amounts payable pursuant to the Deed of Restrictive
Covenants between Company and Employee, dated 23rd February 2005, no other sums
or benefits are due to him from the Company or any Associated Company.

 

13                                  Warranty

 

13.1                           The Employee represents and warrants:

 

7

--------------------------------------------------------------------------------


 

13.1.1                  That he has received advice from a “relevant independent
adviser” (“the Adviser”) (for the purposes of the legislation specified in
clause 14 below) as to the terms and effect of this Agreement (and in particular
its effect on the Employee’s ability to pursue his rights before an employment
tribunal) and that he will procure that the Adviser forthwith provides a
certificate in the form of Schedule 1 to this Agreement and that in such
Schedule the name and other relevant details of the Adviser are correctly set
out;

 

13.1.2                  that he has raised with the Adviser all facts and issues
relevant to the Employment and its termination

 

13.1.3                  that Adviser has advised him that the claims and
prospective proceedings listed at clause 14 are all of the claims and
prospective proceedings that he reasonably believes he has against the Company,
any Associated Company or their, officers, agents and employees arising out of
or in connection with his Employment (including the termination thereof) and
that he has no other claim; and

 

13.2                           The Company enters into this Agreement in
reliance upon the warranty given by the Employee at clause 13.1.  In the event
that the Employee brings any proceedings relating to his Employment (including
its termination) against the Company, any Associated Company or its or their
officers, employees or agents the Employee agrees that he will repay to the
Company on demand the Severance Payment (less any statutory redundancy payment)
and that sum will be recoverable as a debt.

 

14                                  Compliance with Legislation

 

The conditions regulating compromise agreements contained in:

 

14.1                           Section 203(3) Employment Rights Act 1996;

 

14.2                           section 77(4A) Sex Discrimination Act 1975;

 

14.3                           section 72(4A) Race Relations Act;

 

14.4                           section 288(2B) Trade Union and Labour Relations
(Consolidation) Act 1992;

 

14.5                           section 9(3) Disability Discrimination Act 1995;

 

14.6                           regulation 35(4) of the Working Time Regulations
1998;

 

14.7                           section 49(4) of the National Minimum Wage Act
1998;

 

are intended to be and have been satisfied.

 

8

--------------------------------------------------------------------------------


 

15           Miscellaneous

 

15.1                           This Agreement shall be governed by and
interpreted in accordance with English Law

 

15.2                           Subject to any provision which specifically
refers to an Associated Company and which is intended to confer benefits on any
such Associated Company, no term of this Agreement is enforceable by a person
who is not party to it.

 

16                                  Whole agreement

 

16.1                           This Agreement sets out the entire agreement
between the parties and supersedes all prior discussions between them or their
advisers and all statements, representations, terms and conditions, warranties,
guarantees, proposals, communications and understandings whenever given and
whether orally or in writing. If signed by all parties to the Agreement it shall
then, notwithstanding being marked “without prejudice” or “without prejudice
subject to contract” and subject to any written statement to the contrary, be
treated as an open and binding agreement.

 

16.2                           Notwithstanding the other provisions of this
Agreement, it is agreed that nothing herein shall affect the obligations of the
Company and/or the Employee pursuant to the Deed of Restrictive Covenants
between them, dated 23rd February 2005.

 

IN WITNESS whereof this Agreement has been executed the day and year first above
written.

 

/s/ Charles Stanford

 

SIGNED by Charles Stanford

)

 

for and on behalf of the Company

)

 

dated 4/26/05

)

 

Witnessed by

W. Aliber

(name)

 

 

/s/ W. Aliber

(signature)

 

 

1215 W 64th Street

(address)

 

 

Kansas City, MO 64113

 

 

9

--------------------------------------------------------------------------------


 

SIGNED by Jeff Henry

)

 

the Employee

/s/ Jeff Henry

)

 

dated   25/4/05

)

 

Witnessed by

LISA GRAVENER

(name)

 

 

/s/ Lisa Gravener

(signature)

 

 

10 ROTHERWOOD CLOSE

(address)

 

 

WIMBLEDON, SW20 8RX

 

 

10

--------------------------------------------------------------------------------


 

Schedule 1

 

Certificate by Adviser

 

I confirm that I have given independent legal advice to Jeff Honry as to the
terms and effect of the above Agreement and in particular its effect on my
client’s ability to pursue his rights before an employment tribunal.

 

I confirm that I am a Solicitor of the Supreme Court holding both at the date of
the above Agreement and at the date the said advice a current practising
certificate and that there is and was at the time I gave the advice referred to
above in force a policy at insurance which covers the risk of a claim by Adam
Woods in respect of any loss arising in consequence of that advice

 

Signed:

/s/ Timothy William Osborne

 

 

Print Name:

TIMOTHY WILLIAM OSBORNE

 

 

Name and Address of Firm

WIGGIN OSBORNE FULLERLOVE

 

 

95 THE PROMENADE

 

 

CHELTENHAM

 

 

GL50 1 HH

 

 

11

--------------------------------------------------------------------------------


 

Schedule 2

 

Confidentiality

 

1                                          The Employee shall not at any time
(without limit) after the Termination Date directly or indirectly.

 

(a)                                  divulge or communicate to any person,
company, business entity or other organisation;

 

(b)                                 use for his own purposes or for any purposes
other than those of the Company or any Associated Company; or

 

(c)                                  through any failure to exercise due care
and diligence, cause any unauthorised disclosure of

 

any trade secrets or Confidential Information relating to the Company or any
Associated Company, but so that these restrictions shall cease to apply to any
information which shall become available to the public generally otherwise than
through the default of the Executive.

 

“Confidential Information” shall mean details of suppliers and their terms of
business, details of customers and their requirements, the prices charged to and
terms of business with customers, marketing plans and sales forecasts, financial
information, results and forecasts (save to the extent that these are included
in published audited accounts), any proposals relating to the acquisition or
disposal of a company or business or any part thereof or to any proposed
expansion or contraction of activities, details of employees and officers and of
the remuneration and other benefits paid to them, information relating to
research activities, inventions, secret processes, designs, software, formulae
and product lines, any information which the Employee is told is confidential
and any information which has been given to the Company or any Associated
Company in confidence by customers, suppliers or other persons.

 

2                                          All notes, memoranda, records, lists
of customers and suppliers and employees, correspondence, documents, computer
and other discs and tapes, data listings, codes, designs and drawings and other
documents and material whatsoever (whether made or created by the Employee or
otherwise) relating to the business of the Company or any Associated Company
(and any copies of the same):

 

(a)                                  shall be and remain the property of the
Company or the relevant Associated Company; and

 

(b)                                 shall be handed over by the Employee to the
Company or to the relevant Associated Company on or before the Termination Date.

 

12

--------------------------------------------------------------------------------